Friedman, J.
(dissenting in part). In Stewart v Dutra Constr. Co. (543 US 481 [2005]), the United States Supreme Court held that the term “vessel” in the Longshore and Harbor Workers’ Compensation Act (LHWCA or the Act) (33 USC §§ 901-950) is broadly defined to “include[ ] every description of watercraft . . . used, or capable of being used, as a means of transportation on water” (1 USC § 3). The majority, in determining that the barge on which plaintiff was injured is not a “vessel” under the LHWCA, looks for primary guidance, not to Stewart, but to a readily distinguishable Fifth Circuit case decided 10 years earlier. It seems to me that our primary guide in deciding this appeal should be Stewart and its progeny, and the clear weight of authority since Stewart supports holding the barge at issue to constitute a “vessel” under the LHWCA.
Moreover, the LHWCA provides that a negligence action against a vessel owner is the “remedy . . . exclusive of all other remedies against the vessel” for injuries covered by the Act (33 USC § 905 [b]). The defendants in this action are the entities that owned and operated the barge on which plaintiff was injured. Contrary to the majority’s contention that this action may go forward even if plaintiff was injured on a “vessel,” the United States Supreme Court has recognized that section 905 (b) expressly preempts causes of action against a vessel owner on grounds other than negligence, such as plaintiff’s claims seeking to hold defendants vicariously liable under state law. The Court of Appeals decision on which the majority relies, Cammon v City of New York (95 NY2d 583 [2000]), is not to the contrary, as it dealt with a claim against a landowner, not a vessel owner. Accordingly, I respectfully dissent to the extent the *137majority modifies to reinstate the causes of action under Labor Law § 240 (1) and § 241 (6), which, as applied to the defendants in this action, are not premised on such defendants’ negligence, but on their alleged vicarious liability as owners of the barge. I believe that the order appealed from, which rendered summary judgment dismissing the complaint in its entirety, should simply be affirmed.1
Plaintiff, a millwright, injured himself in the course of overhauling a power-generating turbine on a barge moored in the Gowanus Canal in Brooklyn. The barge was part of the Gowanus Power Generating Facility (the Gowanus facility), a group of turbine-bearing barges owned and operated by defendants Astoria Generating Company, L.E, Orion Power New York GP, Inc., Orion Power New York, L.E, and Orion Eower New York LE LLC (collectively, Astoria/Orion). At the time of his injury, plaintiff was working in the employ of third-party defendants Elliott Turbomachinery Co., Inc. and Elliott Company (collectively, Elliott).
In administrative proceedings before the United States Department of Labor, plaintiff prevailed on his claim against Elliott to recover statutory benefits under the LHWCA. In this action, plaintiff sues Astoria/Orion, the owner and operator of the Gowanus facility, to recover damages based on the same incident, asserting causes of action under Labor Law § 240 (1) and § 241 (6). Flaintiff adduced no evidence that any negligence of Astoria/Orion itself contributed to the causation of his accident.
I begin with a review of relevant aspects of the LHWCA, which “provides workers’ compensation to land-based maritime employees” (Stewart, 543 US at 488 [emphasis omitted]).2 The LHWCA provides for a covered employee’s right to compensation *138from his or her employer for a work-related injury (33 USC § 904 [a]), “irrespective of fault as a cause for the injury” (33 USC § 904 [b]), and provides that such compensation is the exclusive remedy against the employer available to the employee (33 USC § 905 [a]). In addition, 33 USC § 905 (b) provides that a covered worker whose injury was “caused by the negligence of a vessel . . . may bring an action against such vessel” to recover damages for its negligence, and that such a negligence action is the worker’s “exclusive” remedy “against the vessel.”* *3 The United States Supreme Court has recognized that, in amending the LHWCA to add subsection (b) to section 905, “Congress’ intent . . . [was] to eliminate the vessel’s nondelegable duty [under prior law] to protect longshoremen from the negligence of others” (Howlett v Birkdale Shipping Co., 512 US 92, 104 [1994], citing Scindia Steam Nav. Co. v De los Santos, 451 US 156, 168-169 [1981]; see also 451 US at 172 [section 905 (b) “reject(s) the notion of a nondelegable duty on the shipowner to provide a safe place to work”]; id. [“(T)he congressional intent (was) to foreclose the faultless liability of the shipowner based on a theory of unseaworthiness or nondelegable duty”]). Thus, 33 USC § 905 (b) “make[s] the vessel answerable [only] for its own negligence” (id. at 168).
Since plaintiff has prevailed on his claim for LHWCA benefits against his employer (Elliott), there can be no dispute that claims arising from the injuries he incurred in the subject incident fall within the scope of the LHWCA. Further, given the *139aforementioned absence of evidence that plaintiffs injuries were caused by any negligent conduct by Astoria/Orion itself, the causes of action asserted against Astoria/Orion under Labor Law § 240 (1) and § 241 (6) are necessarily predicated on an owner’s nondelegable duty under those statutes to see that the statutory requirements are complied with at the work site.4 Thus, to the extent the barge on which the accident occurred was a “vessel” within the meaning of the LHWCA, holding Astoria/Orion vicariously liable for a violation of Labor Law § 240 (1) or § 241 (6) poses a stark conflict with the exclusivity provision of 33 USC § 905 (b), which, to reiterate, immunizes the owner of a “vessel” from liability to a covered worker on the basis of any theory of nondelegable duty (see Scindia Steam, 451 US at 172 [section 905 (b) “foreclose (s) the faultless liability of the shipowner based on a theory of unseaworthiness or nondelegable duty”]). For the reasons discussed below, it is my view that the barge in question does constitute a “vessel” under the LHWCA, and, therefore, plaintiffs causes of action under Labor Law § 240 (1) and § 241 (6) are preempted pursuant to the Supremacy Clause of the United States Constitution.
Since the LHWCA does not define the distinguishing characteristics of a vessel, the Supreme Court has held that a definition of the term set forth elsewhere in the United States Code applies to the Act (see Stewart, 543 US at 490).5 That definition—as previously noted, an exceedingly broad one—is as follows: “The word ‘vessel’ includes every description of watercraft or other artificial contrivance used, or capable of being used, as a means of transportation on water” (1 USC § 3).
In discussing the statutory definition of “vessel,” the Supreme Court observed that “a watercraft is not ‘capable of being used’ for maritime transport in any meaningful sense if it has been permanently moored or otherwise rendered practically incapable of transportation or movement” (543 US at 494). The Court further noted: “Section 3 requires only that a watercraft be *140‘used, or capable of being used, as a means of transportation on water’ to qualify as a vessel. It does not require that a watercraft be used primarily for that purpose.” (Id. at 495.) Moreover, “a watercraft need not be in motion to qualify as a vessel under § 3” (id.). While acknowledging that “structures may lose their character as vessels if they have been withdrawn from the water for extended periods of time,” the Court explained that “a structure’s locomotion at any given moment” does not determine whether it has vessel status (id. at 496). The Court elaborated:
“A ship long lodged in a drydock or shipyard can again be put to sea, no less than one permanently moored to shore or the ocean floor can be cut loose and made to sail. The question remains in all cases whether the watercraft’s use ‘as a means of transportation on water’ is a practical possibility or merely a theoretical one.” (Id. [emphasis added].)
In sum, under Stewart, a “vessel” for purposes of the LHWCA “is any watercraft practically capable of maritime transportation, regardless of its primary purpose or state of transit at a particular moment,” and “[d]espite [any] seeming incongruity of grouping [the craft] alongside more traditional seafaring vessels” (543 US at 497). Applying this standard in Stewart, the Supreme Court held that a massive dredge, which “moved long distances by tugboat” and “short distances by manipulating its anchors and cables” (id. at 484), was a vessel for purposes of the LHWCA. In subsequent decisions, watercraft that have been held to qualify as vessels under the Stewart standard include: a moored dormitory barge that had no means of self-propulsion and was towed by tug between project locations (Holmes v Atlantic Sounding Co., Inc., 437 F3d 441 [5th Cir 2006]); a cleaning barge that had no means of self-propulsion and was moored to a riverbed (Bunch v Canton Mar. Towing Co., Inc., 419 F3d 868 [8th Cir 2005]); a dredge similar to the one in Stewart (Uzdavines v Weeks Mar., Inc., 418 F3d 138 [2d Cir 2005]); a construction barge used in the installation of an underwater sewer main (Calcaterra v City of New York, 45 AD3d 270 [2007]); a riverboat casino that was released from its moorings only for maintenance, namely, to be spun around to dislodge accumulated drift material (Booten v Argosy Gaming Co., 364 Ill App 3d 697, 848 NE2d 141 [2006], appeal denied 221 Ill 2d 632, 857 NE2d 669 [2006]); and two riverboat casinos that were moored to shore at all times except for 200 hours of cruising per *141year mandated by state gaming laws (Harvey’s Casino v Isenhour, 713 NW2d 247 [Iowa Ct App 2006], affd 724 NW2d 705 [Iowa 2006], cert denied 551 US —, 127 S Ct 2943 [2007]).
Contrary to the majority’s position, the power-generating barge on which plaintiff was injured qualifies as a “vessel” under Stewart, which, to reiterate, requires only that “the watercraft’s use ‘as a means of transportation on water’ [be] a practical possibility,” not “merely a theoretical one” (543 US at 496) . In this case, the use of the subject barge as a means of transportation on water is plainly a practical possibility, as the barge is detached from its moorings and moved by tug to dry-dock for maintenance about once every 10 years. Moreover, the barge can be moved to provide power at other locations when necessary. In 1996, for example, the barge was moved to Astoria, Queens, to provide energy to that area after a fire at a generating station caused a power shortage there. After three months in Astoria, the barge was moved back to its home base in Gowanus. When the barge is moved, it serves to transport the power turbines it supports to the trip’s destination.
The foregoing facts establish that the subject barge is “practically capable of maritime transportation” (Stewart, 543 US at 497) . In the past, it has been detached from its moorings and moved to receive periodic maintenance. In addition, when needed, the barge has been moved to provide power at a location experiencing a temporary shortage and, thereafter, to be returned to Gowanus. In the future, it will again be moved to receive periodic maintenance, and it may well also be moved again to address temporary power shortages in other areas and then to return to Gowanus. Under Stewart, this suffices to render the barge a “vessel” for purposes of the LHWCA. It is of no moment that the barge’s primary purpose is not transportation, that its movements are infrequent, or that it lacks means of self-propulsion. As the Eighth Circuit stated of a tow barge (the Frank C. Rand) that was moored in the Mississippi River for use as a restaurant, bar and gas station:
“The Rand was ‘capable of use’ as a vessel, albeit under tow. While it may have been inefficient or expensive to use the Rand as a vessel, those factors do not serve to strip the Rand of its vessel status. The Rand fits ‘into the category of many other vessels with similarly limited capacities.’ Although the Rand probably will never ‘slip her moorings’ and set off toward open waters, she is nonetheless a towable *142vessel capable of use as a means of transportation on water” (United States v Templeton, 378 F3d 845, 852 [8th Cir 2004] [citations omitted] [holding that the Rand constituted a “vessel” under a statutory definition identical in substance to 1 USC § 3]).
In considering whether the subject barge constituted a “vessel” under the LHWCA, it should be borne in mind that the question on this appeal is not whether plaintiff’s claim falls within the “maritime jurisdiction,” an inquiry that would involve applying a two-part test of “location” and “connection with maritime activity” (Jerome B. Grubart, Inc. v Great Lakes Dredge & Dock Co., 513 US 527, 534 [1995]). Whether or not plaintiffs claim would fall within the maritime jurisdiction, his claim does fall within the scope of the LHWCA, which covers claims both within and without the maritime jurisdiction.6 Since it is undisputed that the injury sued upon falls within the coverage of the LHWCA—indeed, plaintiff, having prevailed against his employer on his claim for LHWCA benefits, is estopped to assert otherwise—the only real question on this appeal is whether the barge on which the injury occurred qualifies as a “vessel” under the LHWCA, so as to render applicable to Astoria/Orion, the barge’s owner, the immunity from liability without fault provided by 33 USC § 905 (b).
As discussed above, it is my view that the power barge on which plaintiff was injured constituted a “vessel” for purposes of the LHWCA under the broad standard the Supreme Court established in Stewart.7 The majority’s conclusion to the contrary is not warranted by the authority it cites. Pavone v Mis*143sissippi Riverboat Amusement Corp. (52 F3d 560 [5th Cir 1995]), the decision on which the majority places greatest emphasis, involved a moored riverboat casino that, unlike the barge here, “was joined to a shore-side building” (id. at 564). Moreover, there is no indication in the Pavone decision that the owner had any definite intention, once the riverboat was moored in its berth at the time of the subject incident, of moving the boat ever again (unless a weather emergency occurred), even for maintenance.8 Here, by contrast, the owner plans to move the power barge to and from drydock for periodic maintenance while it remains in use. The Fifth Circuit’s decision in De La Rosa v St. Charles Gaming Co. (474 F3d 185 [5th Cir 2006]) follows Pavone, and is distinguishable on the same grounds. Another case cited by the majority, Kathriner v UNISEA, Inc. (975 F2d 657 [9th Cir 1992]), is readily distinguishable on the ground that, as noted in Stewart (543 US at 494), a “large opening [had been] cut into [the] hull” of the subject structure (a floating processing plant), which rendered the structure incapable of travel over water (975 F2d at 660). Finally, Matter of Consolidated Edison Co. of N.Y. v City of New York (44 NY2d 536 [1978]) concerned the classification of the subject barge for purposes of its taxability by the City of New York under the Real Property Tax Law, and has no relevance to the question of whether the barge constituted a “vessel” under the LHWCA, as that federal statute has been construed by the Supreme Court.
For all of the reasons discussed above, the record establishes that (1) the LHWCA applies to plaintiffs claim, (2) the injury occurred aboard a “vessel” within the meaning of the LHWCA, and (3) the instant action is brought against the owner of that vessel. Thus, the only matter remaining for consideration is whether the exclusivity provision of 33 USC § 905 (b) preempts plaintiffs causes of action under Labor Law § 240 (1) and § 241 (6). In my view, it plainly does. As noted above, the intent of Congress in enacting section 905 (b) was specifically to exempt the owner of a vessel, in its capacity as such, from liability without fault, including liability based on any theory of nondelegable duty, for injuries befalling workers covered by the *144LHWCA. Indeed, since the congressional intent to eliminate the non-fault liability of vessel owners “is explicitly stated in the statute’s language” (Jones v Rath Packing Co., 430 US 519, 525 [1977]), this is an instance of express preemption, as the Supreme Court itself has recognized:
“[The LHWCA] provides nonseaman maritime workers . . . with no-fault workers’ compensation claims (against their employer, § 904 (b)) and negligence claims (against the vessel, § 905 (b)) for injury and death. As to those two defendants, the LHWCA expressly pre-empts all other claims, §§ 905 (a), (b)” (Norfolk Shipbuilding & Drydock Corp. v Garris, 532 US 811, 818 [2001] [emphasis added]).
Because we are dealing with a federal statute that directly applies to the situation at bar and conflicts with the state law remedies invoked by plaintiff, the flexible approach to application of state law in cases also generally subject to federal maritime law, as reflected in Cammon (95 NY2d 583 [2000], supra), is out of place. Although the injury in Cammon was covered by the LHWCA (under which the plaintiff received benefits), the suit in state court was against the City of New York based on its ownership of the South Bronx Marine Transfer Station, where the plaintiff was injured while making repairs to a pier from a “float stage” in the water (id. at 586). Thus, the prosecution of the Cammon claims against the City under Labor Law § 240 (1) and § 241 (6) did not present any conflict with the LHWCA, in general, or with section 905 (b) thereof, in particular. Similarly, in Olsen v James Miller Mar. Serv., Inc. (16 AD3d 169 [2005]), in which we held that maritime law did not preempt the Labor Law claims of a plaintiff who fell through a hole in the deck of a barge while engaged in a pier-repair project, the only claims at issue on the appeal were those against Con Edison, as lessee of the pier, and Con Edison’s general contractor (see also Gravatt v City of New York, 1998 WL 171491, *10-16, 1998 US Dist LEXIS 4886, *26-45 [SD NY 1998] [holding that Labor Law claims against City, as owner of a bridge, and Massand, an engineering firm, were not preempted, while denying motions to dismiss claims under 33 USC § 905 (b) and the Jones Act against S & B, the employer and vessel owner]). Neither Cammon, Olsen nor Gravatt addressed Labor Law claims against a party that would have fallen *145within the scope of the term “vessel” as used in the LHWCA (see 33 USC § 902 [21]).
On point is our decision in Emanuel v Sheridan Transp. Corp. (10 AD3d 46 [2004]), in which we held preempted a Labor Law § 240 (1) cause of action brought by the administratrix of a shipyard worker against the owner and the operator of a vessel in diydock (id. at 58-59). The decedent in Emanuel, like plaintiff in this case, was covered by the LHWCA (id. at 52). The same result should follow here.
I close with the following observations. The majority holds in the first instance that plaintiff’s Labor Law claims against Astoria/Orion are not barred because, in the majority’s view, the barge on which plaintiff was injured was not a “vessel” within the meaning of the LHWCA. While I disagree with the majority on the question of whether the barge was a “vessel” (as discussed above), I agree with the majority that, if the barge were not a “vessel,” the LHWCA would not preempt plaintiffs Labor Law claims. I have a more profound disagreement with the majority’s alternative holding that, even if the barge was a “vessel” under the LHWCA (as I believe it was), the displacement of the federal statutory provision expressly barring this action can be justified by appeal to the flexible analysis used to determine the applicability of state law in situations also subject to the general federal maritime jurisdiction (see Common, 95 NY2d at 587-590). To reiterate, the majority’s use of this sort of flexible analysis—which the Court of Appeals quite properly employed in Common, where the defendant was not sued based on its ownership of a vessel—is altogether out of place here, where the defendant is a vessel owner that the LHWCA expressly immunizes from liability on grounds other than its own negligence. Whatever flexibility we may have in harmonizing federal and state interests in other contexts, we have no authority to refuse to apply a federal statute that, by its plain terms, expressly applies to the situation at bar. Nothing in Common remotely supports the majority’s view that, even if the barge was a “vessel,” we may permit this action to go forward notwithstanding the express bar of a duly enacted federal statute.
For all of the foregoing reasons, I respectfully dissent as to the reinstatement of the causes of action under Labor Law § 240 (1) and § 241 (6).
Mazzarelli, J.E, Saxe and Catterson, JJ., concur with Acosta, J.; Friedman, J., dissents in part in a separate opinion.
*146Order, Supreme Court, New York County, entered on or about January 23, 2007, reversed, on the law, without costs, the motions for summary judgment dismissal denied, plaintiff’s claims pursuant to Labor Law § 240 (1) and § 241 (6) reinstated, and plaintiff granted partial summary judgment as to liability on his section 240 (1) claim.

. Given the absence of any evidence of negligence by defendants, I concur in the affirmance of the dismissal of plaintiffs common-law negligence and Labor Law § 200 causes of action.


. The LHWCA applies (subject to exceptions not pertinent here) to claims for
“disability or death of an employee, but only if the disability or death results from an injury occurring upon the navigable waters of the United States (including any adjoining pier, wharf, dry dock, terminal, building way, marine railway, or other adjoining area customarily used by an employer in loading, unloading, repairing, dismantling, or building a vessel)” (33 USC § 903 [a]).
For purposes of the LHWCA, the term “employee” is defined to mean “any person engaged in maritime employment, including any longshoreman or other person engaged in longshoring operations, and any harbor-worker *138including a ship repairman, shipbuilder, and ship-breaker,” subject to certain exceptions (including one for “a master or member of a crew of any vessel”) not pertinent here (33 USC § 902 [3] [G]).


. In pertinent part, 33 USC § 905 (b) provides:
“(b) Negligence of vessel
“In the event of injury to a person covered under this chapter caused by the negligence of a vessel, then such person, or anyone otherwise entitled to recover damages by reason thereof, may bring an action against such vessel as a third party in accordance with the provisions of section 933 of this title, and the employer shall not be liable to the vessel for such damages directly or indirectly and any agreements or warranties to the contrary shall be void. . . . The liability of the vessel under this subsection shall not be based upon the warranty of seaworthiness or a breach thereof at the time the injury occurred. The remedy provided in this subsection shall be exclusive of all other remedies against the vessel except remedies available under this chapter.”
It should be noted that, as used in the LHWCA, the term “vessel” includes “said vessel’s owner, . . . operator, . . . master, officer, or crew member,” inter alia (33 USC § 902 [21]).


. The record establishes that plaintiff was working under the sole direction, supervision and control of Elliott, his employer, and contains no evidence of any negligence on the part of Astoria/Orion that may have been causally related to the accident. Given its affirmance of the dismissal of the negligence and Labor Law § 200 claims against Astoria/Orion, the majority apparently agrees with me on this point.


. As the Supreme Court noted, although the LHWCA does contain a definition of the term “vessel” (33 USC § 902 [21]), that definition, “[r]ather than specifying the characteristics of a vessel, . . . instead lists the parties liable for the negligent operation of a vessel” (Stewart, 543 US at 489 n 2).


. As previously noted, the LHWCA covers the “disability or death” of a covered employee “result[ing] from an injury occurring upon the navigable waters of the United States (including any adjoining pier, wharf, dry dock, terminal, building way, marine railway, or other adjoining area customarily used by an employer in loading, unloading, repairing, dismantling, or building a vessel)” (33 USC § 903 [a] [emphasis added]). Thus, claims for injuries suffered on land and not caused by a vessel on navigable waters may be covered by the LHWCA, even though such claims fall outside the maritime jurisdiction (see 46 USC § 30101 [a] [“The admiralty and maritime jurisdiction of the United States extends to and includes cases of injury or damage, to person or property, caused by a vessel on navigable waters, even though the injury or damage is done or consummated on land”]).


. Since plaintiff was not required to show that his injury occurred on a “vessel” to prevail on his claim for LHWCA benefits, he is not estopped to deny that the subject barge was a vessel. Nonetheless, it is noteworthy that, in the administrative proceedings on the claim for LHWCA benefits, his counsel specifically argued that plaintiff’s work on the barge “subjected [him] to a certain element of danger which comes with working on the water”; that “the *143barge rocks and moves with wind and the tide”; and that plaintiffs work was “not land-based.” Plaintiffs counsel even referred to the barge as a “vessel.”


. While Pavone is cited in Stewart, the Supreme Court cited the case, without discussing its facts in any detail, only for the statement that the riverboat casino there at issue was not a vessel because it “was moored to the shore in a semi-permanent or indefinite manner” (543 US at 494, quoting Pavone, 52 F3d at 570).